 Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 1 of 15 PageID #: 334




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

 WILLIAM T. COOPER, JAY R.                         )
 HOLCOMB, JEFFERY D. JOHNSON,                      )
 JEREMY S. STOELTING, and JAMES                    )
 D. PATTON,                                        )
                                                   )
                       Plaintiffs,                 ) Case No. 1:17-cv-00073
                                                   )
        V.                                         )
                                                   )
                                                   )
 SHERIFF CORY HUTCHESON, et al.,                   )
                                                   )
                                                   )
                       Defendants.                 )



                       JOINT MOTION FOR PROTECTIVE ORDER

       Plaintiffs William T. Cooper, Jay R. Holcomb, Jefferey D. Johnson, Jeremy S. Stoelting,

and James D. Patton and Defendant Securus Technologies, LLC f/k/a Securus Technologies, Inc.

hereby jointly move the Court to enter their Proposed Protective Order, a copy of which is attached

as Exhibit A.



                                             THE LIMBAUGH FIRM

                                             BY:     /s/ Curtis O. Poore
                                                     Curtis O. Poore, #38067MO
                                                     John C. Steffens, #63267MO

                                             407 N. Kingshighway, Suite 400
                                             P. O. Box 1150
                                             Cape Girardeau, MO 63702-1150
                                             Telephone: 573/335-3316
                                             Fax: 573/335-0621
                                             Email: curt@limbaughlaw.com
Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 2 of 15 PageID #: 335




                                   Email: jsteffens@limbaughlaw.com

                                   ATTORNEYS FOR PLAINTIFFS


                                    SQUIRE PATTON BOGS (US) LLP


                                   BY:     /s/ Adam R. Fox
                                           Adam R. Fox (admitted pro hac vice)

                                    Adam R. Fox (admitted pro hac vice)
                                    Gabriel Colwell (admitted pro hac vice)
                                    Marisol C. Mork (admitted pro hac vice)
                                    Squire Patton Bogs (US) LLP
                                    555 South Flower Street, 31st Floor Los Angeles,
                                    California 90071 Telephone: (213) 624-2500
                                    Facsimile: (213) 623-4581
                                    adam.fox@squirepb.com
                                    gabriel.colwell@squirepb.com
                                    marisol.mork@squirepb.com

                                    Shawn T. Briner, #MO47286
                                    Briner Law Group
                                    424 S. Woods Mill Road, Suite 330
                                    Chesterfield, Missouri 63017
                                    Telephone: (314) 478-7227
                                    Facsimile: (314) 448-4300
                                    shawn.briner@brinerlaw.com

                                   Attorneys for Defendant Securus Technologies,
                                   LLC f/k/a Securus Technologies, Inc.




                                     -2-
Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 3 of 15 PageID #: 336




                      EXHIBIT A
 Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 4 of 15 PageID #: 337




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

 WILLIAM T. COOPER, JAY R.                         )
 HOLCOMB, JEFFERY D. JOHNSON,                      )
 JEREMY S. STOELTING, and JAMES                    )
 D. PATTON,                                        )
                                                   )
                        Plaintiffs,                ) Case No. 1:17-cv-00073
                                                   )
        V.                                         )
                                                   )
                                                   )
 SHERIFF CORY HUTCHESON, et al.,                   )
                                                   )
                                                   )
                        Defendants.                )



                                      PROTECTIVE ORDER

       Before the Court is a Joint Motion for Entry of Protective Order, agreed to by all parties,

in which the parties request that the Court enter a protective order governing the production, use,

and dissemination of certain confidential, personal, proprietary, and/or trade secret information in

connection with this proceeding. After considering the motion and for good cause shown, the

Court GRANTS the Motion and ORDERS as follows:

       WHEREAS, documents and information have been and may be sought, produced or

exhibited by and among the parties to this action relating to trade secrets, confidential business

information, highly personal and private information (e.g., medical records), or other confidential

research, development, commercial, or proprietary information belonging to any of the parties, or

non-parties;
 Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 5 of 15 PageID #: 338




       THEREFORE, an Order of this Court protecting such confidential information shall be and

hereby is made by this Court on the following terms:

       1.      This Order shall govern the use, handling and disclosure of all documents,

testimony or information produced or given in this action which are designated to be subject to

this Order in accordance with the terms hereof.

       2.      Any party or non-party producing or filing documents or other materials in this

action may designate such materials and the information contained therein subject to this Order by

typing or stamping on the front of the document, or on the portion(s) of the document for which

confidential treatment is designated, “Confidential.”

       3.      Such documents and information designated as “Confidential” may include

documents or information containing, relating to, or reflecting, any confidential, proprietary,

sensitive, or technical information, as well as any financial information, including customer lists,

business plan(s), or pricing, rates and costs; personal or medical records or information; records

whose disclosure is restricted or prohibited by statute; and other non-public corporate documents

and information. Documents or Information that are already available to the public as of the date

of the entry of this Order may not be designated as “Confidential.”

       4.      If a party or non-party producing documents in this action (a “Designating Party”)

believes in good faith that a document contains trade secrets or other highly sensitive competitive

or confidential information about a party’s business that would, if disclosed to all other Parties or

non-parties to this action, create a substantial risk of identifiable harm to the Designating Party,

then the Designating Party may designate those particular document(s) as “Confidential—

Attorneys’ Eyes Only.”

       5.      To the extent any motions, briefs, pleadings, deposition transcripts, or other papers
 Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 6 of 15 PageID #: 339




to be filed with the Court incorporate documents or information subject to this Order, the party

filing such papers shall designate such materials, or portions thereof, as “Confidential,” or

“Confidential—Attorneys’ Eyes Only” and shall file them with the clerk under seal; provided,

however, that a copy of such filing having the confidential information deleted therefrom may be

made part of the public record. Any party filing any document under seal must comply with the

requirements of the Federal Rules of Civil Procedure and any applicable Local Rules.

       6.      All documents, transcripts, or other materials subject to this Order, and all

information derived therefrom whether oral or written (including, but not limited to, all testimony

given in a deposition, declaration or otherwise, that refers, reflects or otherwise discusses any

information designated “Confidential” or “Confidential—Attorneys’ Eyes Only” hereunder), shall

not be used, directly or indirectly, by any party for any business, commercial or competitive

purposes or for any purpose whatsoever other than solely for the preparation and trial of this action

(including any appeals or related legal proceeding) in accordance with the provisions of this Order.

The parties and their counsel agree that the documents and other information produced by another

party in this case and labelled in accordance with this Order will not be used outside of this case,

except for such disclosures as are required by law or court rule or order.

       7.      For testimony given in depositions the Designating Party may either:

               (a) identify on the record, before the close of the deposition, all “Confidential” or

“Confidential—Attorneys’ Eyes Only” testimony, by specifying all portions of the testimony that

qualify as “Confidential” or “Confidential—Attorneys’ Eyes Only”; or

               (b) designate the entirety of the testimony at the deposition as “Confidential” or

“Confidential—Attorneys’ Eyes Only” (before the deposition is concluded) with the right to

identify more specific portions of the testimony as to which protection is sought within 30 days
 Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 7 of 15 PageID #: 340




following receipt of the deposition transcript. In circumstances where portions of the deposition

testimony are designated for protection, the transcript pages containing “Confidential” or

“Confidential—Attorneys’ Eyes Only” information may be separately bound by the court reporter,

who must affix to the top of each page the legend “Confidential” or “Confidential—Attorneys’

Eyes Only,” as instructed by the Designating Party.

        8.      Except with the prior written consent of the individual or entity designating a

document or portions of a document as “Confidential,” or pursuant to prior Order after notice, any

document, transcript or pleading given “Confidential” treatment under this Order, and any

information contained in, or derived from any such materials (including but not limited to, all

deposition testimony that refers to, reflects or otherwise discusses any information designated

“Confidential” hereunder) may not be disclosed other than in accordance with this Order and may

not be disclosed to any person other than:

                (a) the Court and its officers, including any special master appointed by the

Court, members of the jury, law clerks, court reporters, mediators appointed by the Court or

jointly selected by the parties;

                (b) parties to this litigation;

                (c) counsel for the parties, whether retained outside counsel or in-house counsel

and employees or agents of counsel assigned to assist such counsel in this litigation;

                (d) Court reporters, recorders, and videographers engaged for depositions;

                (e) the author or an original recipient of the document (not including a person

who received the document in the course of litigation);

                (f) fact witnesses subject to a proffer to the Court or a stipulation of the parties

that such witnesses need to know such information;
 Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 8 of 15 PageID #: 341




               (g) present or former employees of the Designating Party in connection with their

depositions in this action;

               (h) persons who are retained by counsel for one or more of the parties in connection

with this action, such as consultants or expert witnesses, and those persons’ staff working under

their direct supervision, to the extent that disclosing such matters to those staff is reasonably

necessary to litigate this action, but only after such persons have signed and delivered the

“Declaration of Compliance” attached hereto as Exhibit A;

               (i) independent document reproduction, recording, storage, or retrieval services, to

the extent that disclosing such matters to those services is reasonably necessary to litigate this

action but only after such persons have signed and delivered the “Declaration of Compliance”

attached hereto as Exhibit A;

               (j) other persons only upon consent of the Designating Party and on such

conditions as the parties may agree.

        9.     Except with the prior written consent of the individual or entity designating a

document or portions of a document as “Confidential—Attorneys’ Eyes Only”, or pursuant to prior

Order after notice, any document, transcript or pleading given “Confidential—Attorneys’ Eyes

Only” treatment under this Order, and any information contained in, or derived from any such

materials (including but not limited to, all deposition testimony that refers to, reflects or otherwise

discusses any information designated “Confidential—Attorneys’ Eyes Only” hereunder) may not

be disclosed other than in accordance with this Order and may not be disclosed to any person other

than:

        (a) a party’s counsel, whether retained as counsel of record in this action, as outside

counsel, or as in-house counsel, as well as employees and agents of said counsel to whom it is
 Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 9 of 15 PageID #: 342




reasonably necessary to disclose the information for this litigation and who have signed the

“Declaration of Compliance” attached hereto as Exhibit A;

       (b) persons who are retained by counsel for one or more of the parties in connection with

this action, such as consultants or expert witnesses, and those persons’ staff working under their

direct supervision, to the extent that disclosing such matters to those staff is reasonably necessary

to litigate this action, but only after such persons have signed and delivered the “Declaration of

Compliance” attached hereto as Exhibit A;

       (c) the Court and its personnel, including any special master appointed by the Court,

members of the jury, law clerks, court reporters, mediators appointed by the Court or jointly

selected by the parties;

       (d) court reporters, their staffs, and professional vendors to whom disclosure is reasonably

necessary for this litigation (such as recorders or videographers, etc.) and who have signed and

delivered the “Declaration of Compliance” attached hereto as Exhibit A;

       (e) the author or recipient of the document or the original source of the information.

       10.     All persons receiving any or all documents produced pursuant to this Order shall

be advised of their confidential nature. All persons to whom confidential information and/or

documents are disclosed are hereby enjoined from disclosing same to any person except as

provided herein, and are further enjoined from using same except in the preparation for and trial

of this action between the named parties thereto.        No person receiving or reviewing such

confidential documents, information or transcript shall disseminate or disclose them to any person

other than those described above in Paragraphs 7 and 8 and for the purposes specified, and in no

event shall such person make any other use of such document or transcript.

       11.     Nothing in this Order shall prevent a party from using at trial any information or
Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 10 of 15 PageID #: 343




materials designated “Confidential” or “Confidential—Attorneys’ Eyes Only”.

       12.     This Order has been sought to facilitate discovery and the production of relevant

evidence in this action. Neither the entry of this Order, nor the designation of any information,

document, or the like as “Confidential,” or “Confidential—Attorneys’ Eyes Only” nor the failure

to make such designation, shall constitute evidence with respect to any issue in this action.

       13.     Within sixty (60) days after the final termination of this litigation, all documents,

transcripts, or other materials afforded confidential treatment pursuant to this Order, including any

extracts, summaries or compilations taken therefrom, but excluding any materials which in the

good faith judgment of counsel are work product materials, shall be returned to the Designating

Party, or counsel may certify that they have destroyed all copies of such materials (excluding work

product materials).

       14.     The inadvertent production by any of the Parties or non-Parties of any document,

testimony, or information during discovery without a “Confidential” or “Confidential—Attorneys’

Eyes Only” designation, shall be without prejudice to any claim that such item is “Confidential”

or “Confidential—Attorneys’ Eyes Only” and such Party shall not be held to have waived any

rights by such inadvertent production. In the event that any document, testimony, or information

that is subject to a “Confidential” or “Confidential—Attorneys’ Eyes Only” designation is

inadvertently produced without such designation, the Party that inadvertently produced the

document shall give written notice of such inadvertent production within twenty (20) days of

discovery of the inadvertent production, together with a further copy of the subject document,

testimony, or information designated as “Confidential” or “Confidential—Attorneys’ Eyes Only”

(the “Inadvertent Production Notice”). Upon receipt of such Inadvertent Production Notice, the

Party that received the inadvertently produced document, testimony, or information shall promptly
Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 11 of 15 PageID #: 344




destroy the inadvertently produced document, testimony, or information and all copies thereof, or,

at the expense of the Designating Party, return such together with all copies of such document,

testimony or information to counsel for the Designating Party and shall retain only the

“Confidential” or “Confidential—Attorneys’ Eyes Only” materials. Should the receiving Party

choose to destroy such inadvertently produced document, testimony, or information, the receiving

Party shall notify the Designating Party in writing of such destruction within ten (10) days of

receipt of written notice of the inadvertent production. This provision is not intended to apply to

any inadvertent production of any document, testimony, or information protected by attorney-

client or work product privileges. In the event that this provision conflicts with any applicable law

regarding waiver of confidentiality through the inadvertent production of documents, testimony or

information, such law shall govern.

       15.     In the event that any party to this litigation disagrees at any point in these

proceedings with any designation made under this Protective Order, the parties shall first try to

resolve such dispute in good faith on an informal basis. If the dispute cannot be resolved, the party

objecting to the designation may seek appropriate relief from this Court, and will commit to

making any filings under seal and/or arranging to submit the challenged document(s) to the Court

for in camera review to resolve the challenge. During the pendency of any challenge to the

designation of a document or information, the designated document or information shall continue

to be treated by all parties as “Confidential” or “Confidential—Attorneys’ Eyes Only” subject to

the provisions of this Protective Order. The burden of proving the necessity of a confidentiality

designation remains with the party asserting confidentiality.

       16.     Nothing herein shall affect or restrict the rights of any party with respect to its own

documents or to the information obtained or developed independently of any documents,
Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 12 of 15 PageID #: 345




transcripts and materials afforded confidential treatment pursuant to this Order.

       17.     The Court’s jurisdiction to enforce the provisions of this Order will terminate on

the final disposition of this case. But a party may file a motion to seek leave to reopen the case to

enforce the provisions of the Order.

       18.     If additional persons or entities become parties to this lawsuit, they must not be

given access to or provided any documents or information designated as “Confidential” or

“Confidential—Attorneys’ Eyes Only” until such person or entity files with the Court their written

representation and agreement to be bound by the provisions of this Order.

       19.     The parties agree to extend the provisions of this Order to documents and

information produced in this case by third parties, if timely requested by the third party.

       20.     If a receiving party is served with a subpoena or an order issued in another litigation

that would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the Designating Party, in writing, as soon as

possible and in no event more than four (4) business days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.

       The receiving party must also promptly inform in writing the party who caused the

subpoena or order to be issued in the other litigation that some or all of the material covered by

the subpoena or order is the subject of this Order. In addition, the receiving party must deliver a

copy of this Order promptly to the party in the other action that caused the subpoena to be issued.

       The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the Designating Party in this case an opportunity to try to protect its

confidential, sensitive or proprietary information from disclosure in the legal proceeding in which

the subpoena or order was issued. The Designating Party bears the burden and the expense of
Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 13 of 15 PageID #: 346




seeking protection in that legal proceeding of its confidential, sensitive or proprietary information.

The obligations set forth in this paragraph remain in effect while a party has in its possession,

custody, or control, any information designated as confidential by any other party to this case as

well as third-parties covered by this Order.


IT IS SO ORDERED.


 Dated: ___________                , 2020
                                                    JUDGE
Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 14 of 15 PageID #: 347




EXHIBIT A
                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

 WILLIAM T. COOPER, JAY R.                          )
 HOLCOMB, JEFFERY D. JOHNSON,                       )
 JEREMY S. STOELTING, and JAMES                     )
 D. PATTON,                                         )
                                                    )
                        Plaintiffs,                 ) Case No. 1:17-cv-00073
                                                    )
           V.                                       )
                                                    )
                                                    )
 SHERIFF CORY HUTCHESON, et al.,                    )
                                                    )
                                                    )
                        Defendants.                 )


                       CONFIDENTIALITY ACKNOWLEDGEMENT


         I, _____________________________________, being duly sworn on oath, state as

follows:

         1.     My address is ________________________________________________.

         2.     My present employer is ________________________________________.

         3.     My present occupation or job description is _________________________.

         4      I have received a copy of the Protective Order entered in this action on

_______________, 20___.

         5.     I have carefully read and understand the provisions of this Protective Order.

         6.     I will comply with all provisions of this Protective Order.

         7.     I will hold in confidence and will not disclose to anyone not qualified under the

Protective Order, any information, documents or other materials produced subject to this

Protective Order.




144322978.1
Case: 1:17-cv-00073-JAR Doc. #: 82 Filed: 01/27/21 Page: 15 of 15 PageID #: 348




         8.    I will use such information, documents or other materials produced subject to this

Protective Order only for purposes of this present action.

         9.    Upon termination of this action, or upon request, I will return and deliver all

information, documents or other materials produced subject to this Protective Order, and all

documents or things which I have prepared relating to the information, documents or other

materials that are subject to the Protective Order, to my counsel in this action, or to counsel for the

party by whom I am employed or retained or from whom I received the documents.

         10.   I hereby submit to the jurisdiction of this Court for the purposes of enforcing the
Protective Order in this action.



DATED:


                                                       _______________________________

                                                       Signature


                                                       _______________________________

                                                       Individual or Entity Represented



Subscribed and sworn to before me, a notary public, this        day of ___________             , 20   .



                                                        Notary Public

My Commission expires: _______________




                                                 -2-
144322978.1
